Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS Management’s Discussion and Analysis for the three month period ended March 31, 2008 of Precision Drilling Trust (the "Trust" or "Precision") prepared as at April 22, 2008 focuses on the unaudited Consolidated Financial Statements and related notes and pertains to known risks and uncertainties relating to the oilfield services sector. This discussion should not be considered all inclusive as it does not include all changes regarding general economic, political, governmental and environmental events. This discussion should be read in conjunction with Precision’s 2007 Annual Report, Annual Information Form, the unaudited March 31, 2008 Consolidated Financial Statements and related notes and the cautionary statement regarding forward-looking information and statements on page 14 of this report. SELECT FINANCIAL AND OPERATING INFORMATION Three months ended March 31, (Stated in thousands of Canadian dollars, except per diluted unit amounts) 2008 2007 % Change Revenue $ 342,689 $ 410,542 (17 ) Operating earnings(1) 124,238 178,179 (30 ) Net earnings 106,266 158,067 (33 ) Cash provided by operations 57,307 156,298 (63 ) Net capital spending 22,165 54,574 (59 ) Distributions declared 49,046 71,682 (32 ) Per diluted unit information: Net earnings 0.84 1.26 (33 ) Distributions declared $ 0.39 $ 0.57 (32 ) Contract Drilling Rig Fleet 246 246 - Operating days (spud to release): Canada 10,504 11,785 (11 ) United States 1,016 147 591 International 70 - n/m Completion and Production Service Rig Fleet 223 237 (6 ) Operating hours in Canada 111,995 132,411 (15 ) (1) Non-GAAP measure. See page 13. n/m - calculation not meaningful FINANCIAL POSITION AND RATIOS March 31, December 31, March 31, (Stated in thousands of Canadian dollars, except ratios) 2008 2007 2007 Working capital $ 241,229 $ 140,374 $ 243,481 Working capital ratio 2.8 2.1 2.5 Long-term debt $ 213,507 $ 119,826 $ 147,690 Total assets $ 1,919,945 $ 1,763,477 $ 1,825,998 Long-term debt to long-term debt plus equity ratio 0.13 0.08 0.10 P R E C I S I O N D R I L L I N G T R U S T 1 OVERVIEW Precision Drilling Trust reported net earnings of $106 million or $0.84 per diluted unit for the quarter ended March 31, 2008, a decrease of $52 million or 33% compared to $158 million or $1.26 per diluted unit in the first quarter of 2007. The decrease in net earnings was due to lower industry demand and pricing for both operating segments in Canada and was partially mitigated by new market growth.
